UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4962
STEPHEN AUBREY MCININCH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                           (CR-01-20)

                      Submitted: April 25, 2002

                       Decided: June 3, 2002

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Dennis P. Brumberg, Paul A. Dull, BRUMBERG, MACKEY &
WALL, P.L.C., Roanoke, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Thomas J. Bondurant, Jr., Chief, Criminal
Division, Tara J. Mooney, Third Year Law Intern, Roanoke, Virginia,
for Appellee.
2                     UNITED STATES v. MCININCH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Stephen Aubrey McIninch was found guilty following a jury trial
of two counts of maliciously damaging, or attempting to damage, by
means of a fire, a building used in or affecting interstate commerce,
in violation of 18 U.S.C.A. § 844(i) (West 2000). Finding no revers-
ible error, we affirm.

   On appeal, McIninch first contends that the district court erred in
denying his motions for a judgment of acquittal on both counts. A
reviewing court must uphold a jury’s verdict if the evidence, when
viewed in the light most favorable to the Government, is sufficient for
a rational trier of fact to have found the essential elements of the
crime beyond a reasonable doubt. Glasser v. United States, 315 U.S.
60, 80 (1942). We have reviewed the record and are satisfied that sub-
stantial evidence supports McIninch’s convictions.

   McIninch also claims that the district court abused its discretion in
admitting a videotape recreation of a fire occurring at Pebble Creek
apartments. Recognizing the potential prejudicial effects of such rec-
reations, we have "established a requirement that video taped evi-
dence purporting to recreate events at issue must be substantially
similar to the actual events to be admissible." Hinkle v. City of
Clarksburg, 81 F.3d 416, 425 (4th Cir. 1996). McIninch contends that
the videotape was not substantially similar to the actual event because
the light used to simulate the fire was not flickering and the apartment
lights were on during the taping. Even assuming, without deciding,
that the district court abused its discretion in admitting the videotape,
we find that any resulting error was harmless given the overwhelming
evidence against McIninch presented at trial. See Talkington v. Atria
Reclamelucifers Fabrieken BV, 152 F.3d 254, 266 (4th Cir. 1998)
(finding that any resulting error from district court’s decision to admit
a videotape of a burn test in a products liability case was harmless).
                    UNITED STATES v. MCININCH                     3
   Accordingly, we affirm McIninch’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED